COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                 §
                                                                 No. 08-08-00161-CV
                                                 §
                                                                    Appeal from the
 IN THE INTEREST OF K.R.C. AND                   §
 AND W.E.C., MINOR CHILDREN.                                 112th Judicial District Court
                                                 §
                                                              of Crockett County, Texas
                                                 §
                                                                   (TC# 06-11-0626)
                                                 §


                                  MEMORANDUM OPINION

       This case is before the Court on its own motion to determine whether the appeal should

be dismissed for want of prosecution. See TEX .R.APP .P. 42.3(b). Because it appears Appellant,

the father of the children at issue, no longer wishes to pursue the appeal, we will dismiss for want

of prosecution.

       Final judgment was entered in the trial court on March 24, 2008. The notice of appeal

was timely filed on April 9, 2008, pursuant to the rules for accelerate appeals.1 By letter dated

September 9, 2008, the clerk of this Court notified Appellant of out intent to dismiss the appeal

for want of prosecution due to Appellant’s failure to file an appellant’s brief or motion for

extension of time. The clerk informed Appellant that the appeal would be dismissed without

further notice unless any party could show grounds for continuing the appeal within 10 days of



       1
        This case involves two separate appellants, who filed separate notices of appeal. This
dismissal effects only the appeal filed by the children’s father, as the second Appellant in the case
has continued to pursue the appeal.
the date of the notice. We have not received a response.

       This Court may dismiss an appeal for want of prosecution when an appellant has failed to

file his brief within the time prescribed, and gives no reasonable explanation for such failure.

TEX .R.APP .P. 38.8(a)(1); Elizondo v. City of San Antonio, 975 S.W.2d 61, 63 (Tex.App.-- San

Antonio 1998, no pet.). We have given written notice of our intent to dismiss this appeal and

have requested a response stating a reasonable basis for the failure to file an appellant’s brief.

Appellant has not responded. We see no purpose which would be served by declining to dismiss

this appeal at this stage in the proceedings. Therefore, in accordance with TEX .R.APP .P. 42.3(b),

42.3(c), and 38.8(a)(1), we dismiss this appeal for want of prosecution.




November 25, 2008
                                               DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.




                                                 -2-